UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03205 and 811-21300 Name of Fund: BIF Government Securities Fund and Master Government Securities LLC Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BIF Government Securities Fund and Master Government Securities LLC, 55 East 52 nd Street, New York, NY 10055 Registrants telephone number, including area code: (800) 626-1960 Date of fiscal year end: 03/31/2013 Date of reporting period: 06/30/2012 Item 1  Schedule of Investments Schedule of Investments June 30, 2012 (Unaudited) BIF Government Securities Fund (Percentages shown are based on Net Assets) Mutual Fund Value Master Government Securities LLC $ 330,393,886 Total Investments (Cost - $330,393,886)  99.7% 330,393,886 Other Assets Less Liabilities 0.3% 1,063,470 Net Assets  100.0% $ 331,457,356 BIF Government Securities Fund (the Fund) seeks to achieve its investment objective by investing all of its assets in Master Government Securities LLC (the Master LLC), which has the same investment objective and strategies as the Fund. As of June 30, 2012, the value of the investment and the percentage owned by the Fund of the Master LLC was $330,393,886 and 46.8%, respectively. The Fund records its investment in the Master LLC at fair value.
